DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group 1 claims 1-9 in the reply filed on 6/2/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election of the species of Genus 1, host cell species of Yarrowia lipolytica and Genus 2 enzyme species SEQ ID NO: 13 the ATF1 from Lachancea mirantina in the reply filed on 11/11/2021 is acknowledged. 
Claims 1-2, 5-9, and 14-17 are hereby examined on the merits. 

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 currently reads “…heterologous acetyl transferase 1 is selected from a polypeptide with at least 60% identity to acetyl transferase 1…”  For grammatical congruency, examiner suggests amending claim to read ““wherein the heterologous acetyl transferase 1 is a polypeptide with at least 60% identity to SEQ ID NO: 1, 3, 5, 7, 9, 11, 13, 16 or 18”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase “preferentially" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Examiner suggests removing the word “preferentially” to obviate this rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-6, 8-9 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Farrell (WO2014096992A1), and in view of Akacha (Akacha, N. B., & Gargouri, M. (2015). Microbial and enzymatic technologies used for the production of natural aroma compounds: Synthesis, recovery modeling, and bioprocesses. Food and Bioproducts Processing, 94, 675-706.), Jang (Jang, H.-J., Ha, B.-K., Zhou, J., Ahn, J., Yoon, S.-H. and Kim, S.-W. (2015), Selective retinol production by modulating the composition of retinoids from metabolically engineered E. coli. Biotechnol. Bioeng., 112: 1604-1612) and Verstrepen (Verstrepen KJ, Van Laere SD, Vanderhaegen BM, Derdelinckx G, Dufour JP, Pretorius IS, Winderickx J, Thevelein JM, Delvaux FR. Expression levels of the yeast alcohol acetyltransferase genes ATF1, Lg-ATF1, and ATF2 control the formation of a broad range of volatile esters. Appl Environ Microbiol. 2003 Sep;69(9):5228-37. doi: 10.1128/AEM.69.9.5228-5237.2003. PMID: 12957907; PMCID: PMC194970.).
Regarding claim 1 and 2, Farrell teaches a microorganism specifically Yarrowia lipolytica that encodes a heterologous acetyl transferase 1 (ATF1) (claim 1 and claim 11, SEQ ID NO 1-4, 9-13, 15-18). Y. lipolytica is inherently able to produce retinol as evidenced by instant claims 16 and 17. 

Akacha teaches the enzyme class EC 2.3.1.84 consisting of acetyl transferases (p687 left column lines 19-21). 
Jang teaches that retinol is converted to retinyl esters including retinyl acetate via the action of acetyl transferases in the enzyme class EC 2.3.1.- (p1604 right column lines 16-18, p1609 left column lines 1-3, figure 1).  .
Verstrepen teaches that yeast acetyl transferase 1 is able to act on a broad range of alcohols, and retinol is an alcohol (abstract, p5235 left column lines 47-55).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Farrell with the findings of Akacha, Jang and Verstrepen to arrive at the claimed invention by including an acetyl transferase from EC. 2.3.1.84 in order to catalyze the conversion of retinol into retinyl acetate.  One of ordinary skill in the art would be motivated to do so because Jang teaches that enzymes in the same class as the claimed acetyl transferase 1 (EC2.3.1-, figure 1) are able to produce retinyl acetate and Verstrepen teaches that acetyl transferase 1 has a broad substrate specificity.  Akacha teaches that the acetyl transferases are able to create a variety of compounds depending on the starting substrate (p687 right column lines 3-16).  Although Farrell doesn’t teach the pathway that Y. lipolytica producing acetyl transferase has on retinol, it would be obvious to one of ordinary skill in the art that, as Y. lioplytica naturally produces retinol, it would be logical that the addition of the acetyl transferase would result in the conversion of retinol to retinyl acetate.  There would be a reasonable expectation of success as Farrell, Akacha, Jang and Verstrepen are in the same field of endeavor of acetyl transferases. 
Regarding claim 5, Farrell teaches that the preferred organism host for ATF1 are recombinant bacteria, plants, fungi or yeast (p15 line 11).  
Regarding claim 6, Farrell teaches Saccharomyces bayanus, Saccharomyces kudriavzevii, and Saccharomyces arboricolus express ATF1 (p21 lines 12-15). 
Regarding claims 8, 16 and 17, Farrell teaches a microorganism specifically Yarrowia lipolytica that encodes a heterologous acetyl transferase 1 (ATF1) (claim 1 and claim 11, SEQ ID Nos 1-4, 9-13, 15-18).
Regarding claim 9, Jang defines retinoids as vitamin A (p106 lines 1-8).  Jang abstract states “E. coli has no inherent metabolic pathways related to retinoids, therefore only retinal should be produced from the cleavage of b-carotene by BCMO. However, retinol and retinyl acetate were also produced in significant amounts” This means that retinyl acetate is a vitamin A. 
Regarding claims 14 and 15, Farrell teaches Saccharomyces bayanus, Saccharomyces kudriavzevii, and Saccharomyces arboricolus express ATF1 and the ATF1 can be introduced into Escherichia coli (p21 lines 12-15, table 3).  Akacha teaches the enzyme class EC 2.3.1.84 consisting of acetyltransferases (p687 left column lines 19-21). While the acetyl transferases in Farrell are not from Lachancea, to one skilled in the arts it would be expected that the Lachancea ATF1 would function in a similar manner to the ATF1s described in Farrell including a preference for trans-retinol.  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Farrell with Akacha to create a transformed host cell expressing an acetyl transferase from Lachancea in the EC 2.3.1.84.  One of ordinary skill in the art would be motivated to do so because Akacha teaches that the acetyl transferases are able to create a variety of compounds depending on the starting . 
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Farrell, Akacha, Jang and Verstrepen as applied to claims 1-2, 5-6, 8-9, and 14-17 above, and further in view of Ploux.
Regarding claim 7, Sequence searching results show that SEQ ID NO: 13 is a naturally occurring acetyl transferase 1 isolated from Lachancea mirantina (Ploux, O. Submitted to EMBL/GenBank/DDBJ database March 2016, see appendix attached to office action).  Instant application specification [0018] acknowledges that the SEQ ID NO: 13 is from Lachancea mirantina.  It is a simple substitution to replace one of the ATF1s in Farrell with the ATF1 from Lachancea mirantina as disclosed by Ploux and expect similar results.  The function of acetyl transferases is well known in the arts as evidenced by Farrell, Jang, Akacha and Verstrepen, and the substitution of an ATF1 from one species with the ATF1 from Lachancea would yield predictable results.  ATF1 from Lachancea is known in the arts, and Farrell teaches ATF1 from a variety of species so it would be logical to one skilled in the arts to attempt to try different species genes for ATF1 as well and would result in a reasonable expectation of success (SEQ ID Nos 1-4). 

	
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:30 am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/TREVOR LOGAN KANE/Examiner, Art Unit 1657